       3:20-cv-01552-JMC        Date Filed 09/18/20   Entry Number 175      Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

Mary T. Thomas, et al.,                          No.: 3:20-cv-01552-JMC

                Plaintiffs,

          v.                                            Voluntary Dismissal of
                                                       Plaintiff Jeremy Rutledge
Marci Andino, et al.,

                Defendants.


          Plaintiff Jeremy Rutledge is still living in the same house as his wife and now

intends to continue doing so. He therefore has access to a witness and no longer

challenges the Witness Requirement in S.C. Code § 7-15-380. Therefore, all parties

to the case stipulate to Rutledge’s dismissal with prejudice from this case, pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).



Dated: September 18, 2020                         Respectfully Submitted,

                                             __/s/ Susan K. Dunn_______
Adriel I. Cepeda Derieux                     Susan K. Dunn (Fed. Bar
Dale E. Ho                                   #647)
Sophia Lin Lakin                             American Civil Liberties
Theresa J. Lee                               Union of South Carolina
Ihaab Syed                                   Charleston, SC 29413-0998
American Civil Liberties                     Tel.: (843) 282-7953
Union Foundation                             Fax: (843) 720-1428
125 Broad Street, 18th Floor                 sdunn@aclusc.org
New York, NY 10004
Tel.: (212) 549-2500                          Deuel Ross
acepedaderieux@aclu.org                       J. Zachery Morris
dho@aclu.org                                  Kevin Jason
isyed@aclu.org                                NAACP Legal Defense &
                                              Educational Fund, Inc.
LaRue Robinson                                40 Rector Street, 5th Floor
Skyler Silvertrust                            New York, NY 10006

44178808 v1
       3:20-cv-01552-JMC   Date Filed 09/18/20   Entry Number 175   Page 2 of 3




Willkie Farr & Gallagher LLP             Tel.: (212) 965-2200
300 North LaSalle Street                 dross@naacpldf.org
Chicago, IL 60654
Tel.: (312) 728 9000                     Peter Lieb
lrobinson@willkie.com                    Kyle Burns
ssilvertrust@willkie.com                 M. Annie Houghton-Larsen
                                         Romane Paul*
                                         Willkie Farr & Gallagher
*Motion for admission Pro Hac            LLP
Vice forthcoming                         787 Seventh Avenue
                                         New York, NY 10019-6099
                                         Tel.: (212) 728 8000
                                         kburns@willkie.com


                                        Attorneys for Plaintiffs


s/Susan P. McWilliams                    s/ Wm. Grayson Lambert
Susan P. McWilliams                      M. Elizabeth Crum
Fed ID No. 3351                          Fed. ID No. 372
smcwilliams@nexsenpruet.com              Wm. Grayson Lambert
Nexsen Pruet, LLC                        Fed. ID No. 11761
1230 Main Street, Suite 700              Jane W. Trinkley
Columbia, SC 29201                       Fed. ID No. 4143
Phone: 803-253-8221
Fax: 803-727-1476                        BURR & FORMAN LLP
                                         Post Office Box 11390
Counsel for Speaker James H. Lucas       Columbia, SC 29211
                                         (803) 799-9800
s/M. Todd Carroll
M. Todd Carroll                          Robert Bolchoz
Fed ID No. 9742                          ROBERT BOLCHOZ LLC
Kevin A. Hall                            P.O. Box 6989
Fed ID No. 5375                          Columbia, SC 29260
todd.carroll@wbd-us.com                  (803) 790-7474
kevin.hall@wbd-us.com
Womble Bond Dickinson (US) LLP           Karl Smith Bowers, Jr.
1221 Main Street, Suite 16               BOWERS LAW OFFICE
Columbia, SC 29201                       P.O. Box 50549
Phone: 803-454-6504                      Columbia, SC 29250
                                         (803) 753-1099
Counsel for Senate President Harvey
Peeler
                                         2
44178808 v1
       3:20-cv-01552-JMC   Date Filed 09/18/20   Entry Number 175    Page 3 of 3




s/Robert E. Tyson, Jr.                       Harrison D. Brant
Robert E. Stepp                              STATE ELECTION COMMISSION
Fed. ID No. 4302                             1122 Lady Street, Suite 500
Robert E. Tyson, Jr.                         Columbia, SC 29201
Fed. ID No. 7815                             (803) 734-9063
Vordman Carlisle Traywick, III
Fed. ID No. 12483                            Counsel for Election Defendants
Robinson Gray Stepp & Laffitte,
LLC
1310 Gadsden Street
Post Office Box 11449
Columbia, South Carolina 29201
(803) 929-1400
rstepp@robinsongray.com
rtyson@robinsongray.com
ltraywick@robinsongray.com

Counsel    for   South      Carolina
Republican Party




                                         3
44178808 v1
